Exhibit 99.1 January 2, 2009 Dear Auction Rate Securities Holder, As calendar year 2009 begins, it is appropriate to give you an update on the status of your holdings. First, for those of you who purchased your Auction Rate Securities (ARS) and Auction Rate Preferred Securities (ARPS) through us, as opposed to those who transferred shares to Raymond James after initially purchasing them from another broker/dealer, I apologize for being involved in your purchase of these securities. I hope you agree after reading this letter that we are doing everything we can to obtain liquidity as quickly as possible for all affected Raymond James clients. In the last 60 days, since a number of firms, principally underwriters of these securities, have begun to repurchase these securities, the frequency of complaints and inquiries has understandably increased. For a number of months, we have attempted to provide daily updates to our financial advisors and through our public website to keep everyone advised, as well as to respond individually to those who have written or called us. I had hoped the vast majority of these securities would have been refinanced by now as almost all issuers of the ARS that we distributed have announced intentions to repurchase or refinance these securities. However, the lack of liquidity and credit in the financial markets has yet to be alleviated in spite of the efforts of the Treasury Department, the Federal Reserve Board and the Federal Deposit Insurance Corporation. Fortunately, that doesn’t mean that substantial progress hasn’t occurred since the auctions began failing en masse on February 12, 2008. At that time, our clients owned approximately $2.3 billion of these securities. Currently, that total has been reduced to approximately $1 billion, of which approximately $120 million are liquid, or will be called shortly. Following is a brief description of the current situation related to ARS held by Raymond James clients, as well as further information for your consideration. Closed-End Fund Auction Rate Preferred Securities Most of the securities currently outstanding at Raymond James are Auction Rate Preferred Securities (ARPS) issued by closed-end funds, of which the largest balance, approximately $600 million, were issued by closed-end funds sponsored by Nuveen.
